          Case 1:19-cv-07239-VM-SN Document 102 Filed 07/29/20 Page 1 of 3



MITCHELL SILBERBERG & KNUPP LLP                                                                        Paul D. Montclare
                                                                                                                 Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                   (917) 546-7704 Phone
                                                                                                      (917) 546-7674 Fax
                                                                                                          pdm@msk.com


July 29, 2020

VIA ECF

Honorable Victor Marrero
U.S. District Judge
500 Pearl Street, Suite 1610
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Marrero:

We write for Defendants and Counterclaim Plaintiffs in response to The Phillies’ July 27, 2020
letter. For the reasons below, their proposed motion for partial summary judgment is meritless.

I.        The “Redesigned” Phanatic and Related Style Guide Do Not Fall Within the
          Derivative Work Exception to Termination.

On February 23, 2020, The Phillies introduced a Phanatic costume design with subtle
modifications (hereinafter referred to as “P2”). The discovery record shows that The Phillies
developed P2 to be instantly identifiable as an embodiment of the Phanatic solely in response to
H/E’s termination notice, and that The Phillies’ own executives believed that nobody would
notice the difference between the two mascots. The Phillies have even publicly admitted in
interviews that P2 is still the “same old Phanatic.”

The Phillies seek to limit the Court to a simplistic visual comparison, relying primarily on Eden
Toys, Inc. v. Florelee Undergarment Co., Inc., 697 F.2d 27 (2d Cir. 1982).1 That case is plainly
distinguishable. In Eden Toys the Second Circuit conducted a de novo review of the creative
elements of the works involved because there was no expert opinion or other relevant evidence
presented to the district court to inform the court’s analysis. Nothing in Eden Toys or any other
case cited suggests that courts should preclude the use of experts or other evidence where
relevant. Instead, the Second Circuit noted with approval the district court’s reliance on expert
testimony in the seminal case discussing originality of a derivative work. See L. Batlin & Son,
Inc. v. Snyder, 536 F.2d 486, 489 (2d Cir. 1976).2 Courts routinely reject the superficial

1
  The Phillies seek to have the Court compare an image of P2 with the image of the Phanatic contained in the 1979
deposit. (Ltr. at 3). Such a comparison is too formalistic, ignoring the natural evolution of the Phanatic based on the
availability of materials and updates in The Phillies’ and Major League Baseball’s branding. See Exs. A & B, infra.
These natural evolutions were not artistic choices, and The Phillies do not contend that any iteration of the Phanatic
costume prior to P2—even the costume that appeared as recently as the 2019 baseball season—is a derivative work.
2
 The Phillies’ own case law highlights the court’s use of expert testimony in guiding the comparison of works. See
Silberstein v. Fox Entm’t Grp., Inc., 424 F. Supp. 2d 616, 628 (S.D.N.Y. 2004) (noting use of expert in comparison
of visual works).
                                                         437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                         Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
          Case 1:19-cv-07239-VM-SN Document 102 Filed 07/29/20 Page 2 of 3




Honorable Victor Marrero
July 29, 2020
Page 2


approach espoused by The Phillies. See, e.g., Woods v. Bourne Co., 60 F.3d 978, 991-92 (2d Cir.
1995) (citing lay and expert testimony concerning creative process of, and variations made to,
arrangements in determining they were not derivative works, even though a side-by–side visual
comparison revealed works were “not literally identical”); Folio Impressions, Inc. v. Byer
California, 937 F.2d 759, 763-64 (2d Cir. 1991) (holding that trial court properly relied on
testimony of lay witness and expert witness in determining design based on preexisting source
was not original); see also Entm’t Res. Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,
1223 (9th Cir. 1997) (determining plaintiff’s alleged works were not original in part because the
record demonstrated that alterations to pre-existing work were guided by non-creative decisions).

The Phillies also ignore the Second Circuit’s admonition that courts take “special caution in
analyzing originality in derivative works, since too low a threshold will ‘giv[e] the first
[derivative work] creator a considerable power to interfere with the creation of subsequent
derivative works from the same underlying work.’” Woods, 60 F.3d at 990 (citing Gracen v.
Bradford Exchange, 698 F.2d 300, 305 (7th Cir. 1983)); Durham Indus., Inc. v. Tomy Corp., 630
F.2d 905, 909 (2d Cir. 1980) (scope of protection afforded a derivative work “must not in any
way affect the scope of any copyright protection in that preexisting material” pursuant to 17
U.S.C. § 103). Because P2’s alterations are intentionally subtle and reflect a transparent attempt
by The Phillies to pass it off as the original Phanatic, recognition of P2 as a derivative work
could effectively give The Phillies a de facto monopoly over H/E’s preexisting material,
hindering H/E’s ability to exercise their rights to use or license such material. See Entm’t Res.
Grp., 122 F.3d at 1224 (citing Durham standard and explaining that recognition of plaintiff’s
alleged work as a “derivative work” would in effect give plaintiff a de facto monopoly that
would hinder the owner of the preexisting work from exercising its own copyright rights); L.
Batlin, 536 F.2d at 492 (“To extend copyrightability to miniscule variations would simply put a
weapon for harassment in the hands of mischievous copiers . . . .”).

The Phillies’ position ignores the mountain of evidence demonstrating that The Phillies lacked
any creative motivation behind P2, and that the alterations made on P2 demonstrate less than
trivial creativity or independent creation. For the Courts’ convenience, attached as Exhibits A
and B are the expert reports addressing these issues. Notably, The Phillies have not designated
any experts in this case.

II.       The Phillies May Not Make Derivative Works of the Phanatic after Termination.

Regardless of whether The Phillies may use P2 under the derivative work exception, they may
not develop any new derivative works that feature P2. The derivative work exception “does not
extend to the preparation after the termination of other derivative works based upon the
copyrighted work covered by the terminated grant,” 17 U.S.C. § 203(b)(1) (emphasis added). P2
is admittedly based entirely on H/E’s copyrighted work and is nearly identical in every respect,
so any new work that features P2 would necessarily be “based upon” H/E’s copyrighted work.

On June 15, 2020, the 1984 Assignment terminated and H/E reclaimed all ownership rights
thereto. Nonetheless, in the last month alone, The Phillies have created P2 promotional images
and audiovisual content, all of which unlawfully incorporate H/E’s copyrighted work.
          Case 1:19-cv-07239-VM-SN Document 102 Filed 07/29/20 Page 3 of 3




Honorable Victor Marrero
July 29, 2020
Page 3


Moreover, The Phillies intend to continue creating unauthorized adaptations in the form of, inter
alia, P2 merchandise, with full awareness that such adaptations would infringe H/E’s rights in
the preexisting material. Worse yet, they seek to make this Court an accessory by having it
approve what The Phillies refer to as the “new style guide.” (Ltr. at 3, Exh. E). While The
Phillies argue that this “style guide” falls within the derivative work exception, they fail to
inform the Court that the “style guide” is admittedly intended to help licensees develop new
adaptations of H/E’s work, which indisputably fall outside that exception. Based on The
Phillies’ unlawful conduct, H/E will soon amend its counterclaims to assert copyright
infringement.

III.      The Rights to Certain “Post-1984 Style Guide” Materials Have Reverted to H/E.

The 1984 Assignment encompassed not only the Phanatic costume, but “all reproductions and
portrayals of all or part of the [Phanatic] in any medium whatsoever . . . .” (Cmplt. Ex. G).
When the 1984 Assignment terminated on June 15, 2020, all rights therein reverted to H/E.

Because The Phillies no longer own the rights to such “reproductions and portrayals” created
prior to the 1984 Assignment, they also do not own copies of such “reproductions and
portrayals” produced on other mediums or in other formats. See, e.g., Peter Mayer Publs’ Inc. v.
Shilovskaya, 11 F. Supp. 3d 421, 430-31 (S.D.N.Y. 2014) (digital copy of book not a derivative
work notwithstanding formatting changes); Past Pluto Prods. Corp. v. Dana, 627 F. Supp. 1435,
1441 (S.D.N.Y. 1986) (“[P]roduction of a work of art in a different medium cannot by itself
constitute the originality required for copyright protection.”). The record demonstrates that
numerous pieces of artwork requested by The Phillies between 1989 and 2018 were portrayals of
copyrighted artwork created by H/E prior to 1984 and The Phillies’ rights in such artwork was
properly terminated.



Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
A Limited Liability Partnership of
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp
